Title: To George Washington from the United States House of Representatives, 20 January 1794
From: United States House of Representatives
To: Washington, George


          
            In the House of Representatives of the United States.
            Monday the 20th of January 1794
          
          Resolved, that the President be requested to direct the Secretary of State, to examine
            whether, among the papers relative to Great Britain, by him laid before the house, a
            letter from Mr Jefferson to Mr Hammond, of the 5th of Decr 1791. has not been omitted,
            and if so, to cause the same, or so much thereof as he shall think proper, to be laid
            before the House:
          Ordered, that Mr Cadwalader & Mr Holten, be a Committee to wait on the President,
            with the foregoing resolution.
          
            Extract from the JournalWilliam Lambert for John
              Beckley, Clerk.
          
        